229 F.2d 860
Shelly FISHER, Appellant,v.UNITED STATES of America, Appellee.
No. 14687.
United States Court of Appeals Ninth Circuit.
February 15, 1956.

Martha Malone Jefferson, Harrison M. Dunham, Los Angeles, Cal., for appellant.
Laughlin E. Waters, U. S. Atty., Louis Lee Abbott, Cecil Hicks, Jr., Asst. U. S. Attys., Los Angeles, Cal., for appellee.
Before MATHEWS and FEE, Circuit Judges, and FOLEY, District Judge.
PER CURIAM.


1
The District Court's judgment in this case was affirmed by us on November 14, 1955.1 No petition for rehearing having been filed, our mandate was issued on December 16, 1955, pursuant to our Rule 26. On January 23, 1956, appellant filed with our clerk a motion to recall our mandate and for leave to file a petition for rehearing. An affidavit of appellant was filed with the motion. However, no proposed petition for rehearing accompanied the motion, nor has any such proposed petition been presented to us; nor was any valid ground for such a petition stated in the motion or the affidavit. The motion is therefore denied.



Notes:


1
 Fisher v. United States, 9 Cir., 227 F.2d 930